Citation Nr: 1507678	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-25 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for an eye and/or vision disorder.  

4.  Entitlement to service connection for residuals of an alleged in-service head injury, to include headaches and seizures.

5.  Entitlement to service connection for a cervical spine and/or bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	Calvin D. Hansen, Attorney


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from November 1985 to November 1988 and from January 1991 to March 1991.  The Veteran also served in the Nebraska Army National Guard, with verified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), from 1988 to 1991 and from 1994 to 2001.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents.  A review of the Virtual VA paperless claims processing system reveals additional VA treatment records that have been reviewed by both the RO and the Board. 

The RO granted service connection for tinnitus, posttraumatic stress disorder, and lumbar spine arthritis in February 2012 and April 2012 rating decisions.  The Veteran has not since appealed either the initial rating or effective date assigned for any of these disabilities; these issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The service connection issue for a cervical spine and/or bilateral shoulder disorder is REMANDED to the Agency of Original Jurisdiction (AOJ) for further development.  

FINDINGS OF FACT

1.  The Veteran served in the military as an infantryman and radio operator and was thus subject to hazardous noise exposure without hearing protection.

2.  The Veteran does not have a current right ear hearing loss disability for VA purposes.

3.  An April 2010 VA audiology examination diagnosed left ear hearing loss for VA purposes that is the result of noise exposure from his duties as an infantryman and radio operator during his periods of active service. 

4.  The Veteran does not have a current eye and/or vision disorder that manifested in or that is related to his active military service or National Guard service.  

5.  The Veteran does not have current headaches or seizures that are related to an alleged head injury during his active military service or National Guard service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated during active service, nor may right ear sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

2.  Resolving all doubt in favor of the Veteran, his left ear loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).  

3.  An eye and/or vision disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303 (2014).

4.  Residuals of an alleged in-service injury, including headaches and seizures, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the right ear hearing loss, residuals of a head injury, and vision disorder issues in this case was satisfied by letters sent to the Veteran dated in March 2010, August 2010, and May 2012.  

Moreover, with regard to the timing of VCAA notice, notice should be provided to a claimant before the initial unfavorable decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice for each issue prior to September 2010 rating decision on appeal.  Thus, there is no timing error.  The Veteran has received all required notice in this case for the issues on appeal, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (noting that an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been a specific allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), National Guard records, VA treatment records dated from 2008 to 2012, and VA examinations for his bilateral hearing loss.  Regarding the right eye examination, the Board finds the examination adequate as the examiner conducted the appropriate testing to determine that there was no right ear hearing loss for VA purposes.  The Veteran has not authorized the release of any private medical evidence.  For his part, the Veteran has submitted personal statements and additional private hospital records from October 2005.  He has not identified any additional, outstanding evidence that is relevant to his claims being decided herein.

The Veteran has not been afforded with a medical examination in connection with the residuals of a head injury claim adjudicated herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c).  However, for reasons explained in greater detail below, the Board does not find the Veteran's account of having sustained a head injury in a tank accident during National Guard service to be credible.  In addition, the Board finds that the Veteran's account of eye and/or vision problems during service not credible as the Veteran's STRs are negative for any complaints, treatment, or diagnosis of a head disorder or head injury or vision loss of any kind, and the Veteran has not been consistent in his description of the timeframe of the alleged injury.  Therefore, a remand to provide the Veteran with a medical examination for the alleged residuals of a head injury and vision loss or an eye disorder is not required.  See 38 C.F.R. § 3.159(c)(4)(i); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (providing that where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the bilateral hearing loss residuals of a head injury, and vision disorder issues on appeal.  


II.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1335-39 (Fed. Cir. 2013).  Service connection for certain enumerated diseases, such as sensorineural hearing loss or epilepsies, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes the following:  active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined upon entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Likewise, the presumption of aggravation under 38 U.S.C.A. § 1153 does not apply to ACDUTRA or INACDUTRA service.  Smith, 24 Vet. App. at 45.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Neither the presumption of soundness nor the presumption of aggravation is at issue here for the claims on appeal. 

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Medical evidence is not categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Therefore, the Board must assess the competence and credibility of lay statements.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

	A.  Right Ear Hearing Loss

The Veteran has contended that he developed bilateral hearing loss as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to hazardous noise as the result of his military occupational specialties (MOSs) as a radioman and an infantryman in the United States Army from 1985 to 1988 and during early 1991.  His service records confirm that he served in this capacity.  He has asserted that he suffered acoustic trauma from exposure to gunfire, explosives, artillery, howitzers, tanks, diesel engines, aircraft, and helicopters.  He has stated that his hearing problems began during active duty, however the record does not show any reported symptoms of hearing loss during his active duty.  He has added he noticed hearing problems after a training grenade exploded nearby during training causing acoustic trauma.  He has denied any post-service noise exposure.  See Veteran's February 2010 claim; January 2011 NOD; February 2010 Veteran's statement; April 2010 VA audiology examination.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Even if no hearing loss or auditory shifts are noted in the service treatment records, an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores is not precluded, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A significant decibel increase in pure tone thresholds during service is an important factor for in-service incurrence, even if these shifts do not demonstrate in-service hearing loss disability under § 3.385.  Hensley, 5 Vet. App. at 159-60.  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for right ear hearing loss.  

The Veteran's service treatment records (STRs) and National Guard records do not reveal that the Veteran had right ear hearing loss as defined by VA in 38 C.F.R. § 3.385.  See November 1985, September 1986, September 1988, March 1991 in-service audiograms; March 1994 and March 1999 National Guard audiograms.  Also, following his active service and National Guard service, the evidence of record does not show that the Veteran has ever had right ear hearing loss as defined by VA regulations.  See 38 C.F.R. § 3.385.

Specifically, following service, an April 2010 audiology examination revealed pure tone thresholds in decibels as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
30
10
25
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  These results fail to show that right ear hearing loss as defined by VA in 38 C.F.R. § 3.385 was exhibited.

In summary, no evidence of record establishes the existence of right ear hearing loss disability under the clear requirement of 38 C.F.R. § 3.385, as the evidence did not show that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; that the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, that there are speech recognition scores using the Maryland CNC Test that are less than 94 percent.  

Because the evidence does not establish that the Veteran has a current diagnosis of right ear hearing loss under the clear requirement of 38 C.F.R. § 3.385 during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the right hearing loss claim. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Left Ear Hearing Loss

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich, 104 F. 3d at 1332.  In the present case, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of current left ear hearing loss.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

Specifically, an April 2010 VA audiology examination showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
25
15
20
35
50

These results are indicative of left ear hearing loss disability at 4000 Hertz.  Thus, the Veteran has current left ear hearing loss disability.  See 38 C.F.R. § 3.385.

The Veteran's STRs and National Guard records do not reveal that the Veteran had left hearing loss for VA purposes during service.  In fact, the Veteran's STRs are negative for any complaint, treatment, or diagnosis of hearing loss disability.  No in-service audiogram demonstrated left hearing loss as defined by VA in 38 C.F.R. § 3.385.  See November 1985, September 1986, September 1988, March 1991 in-service audiograms; March 1994 and March 1999 National Guard audiograms.  At reports of medical history dated in March 1991, March 1994, and March 1999, the Veteran denied any symptoms of hearing loss.  Furthermore, significant auditory shifts in pure tone thresholds were not documented when comparing the in-service and National Guard audiograms.  Hensley, 5 Vet. App. at 159-60.  

The Veteran's SPRs confirm that the Veteran served as an infantryman and a radioman.  The Department of Defense's Duty MOS Noise Exposure Listing confirms that the Veteran's MOS specialties involved a "moderate" to "high" probability of noise exposure.  In-service hazardous noise exposure is therefore consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.303(a); Veterans Benefits Administration (VBA) Fast Letter No. 10-35 (September 2, 2010).  This fact is not in dispute.  

The remaining question is whether his current left ear hearing loss developed as the result of noise exposure during his active service or National Guard service.  

Post-service, there is no evidence of sensorineural hearing loss within one year of separation from service in 1991.  The presumption of in-service incurrence for chronic diseases is thus not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

With regard to a nexus to service, the probative medical evidence of record establishes a nexus between the Veteran's present left ear hearing loss disability and hazardous noise exposure during his periods of military service.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a), (d).  Specifically, the April 2010 VA audiology examiner noted the Veteran's history of in-service exposure to hazardous noise from machine guns, howitzers, diesel engines, simulated explosions, and jet engines.  This reported history is credible and consistent with the places, types, and circumstances of the Veteran's service as an infantryman in the Army.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The examiner concluded it was "likely as not that at least a portion of his hearing loss in his left ear and his tinnitus are related to his noise exposure in the military."  It was also noted that additional noise exposure, aging, and health conditions since military separation are also likely contributing factors for the Veteran's hearing loss.  Overall, the April 2010 VA audiology examination and opinion was thorough, supported by an explanation, based on a review of the claims folder, and supported by the Veteran's in-service and post-service medical records.  

The Board acknowledges that in July 2010 the same VA examiner provided an addendum opinion, finding that because the Veteran had no hearing loss for VA purposes during service, his left ear hearing loss was not related to service.  A January 2012 VA audiology opinion provided a similar conclusion.  However, the Board accords these opinions no probative value as they are based upon an incorrect understanding of the law.  See Hensley, 5 Vet. App. at 157; Ledford, 3 Vet. App. at 89.  

Accordingly, resolving doubt in the Veteran's favor, the evidence supports service connection for left ear hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

      C.  Eye and/or Vision Disorder

The Veteran has not been consistent in his report of when his alleged vision problems began during service.  In a February 2010 statement, he asserts that his vision problems began after sustaining a head injury in a tank sometime in 1999 during his National Guard service.  However, in a January 2011 statement, he contends that his vision problems began in 1991 during service when firing weapons on the range.  After 1991, he says he had symptoms of dry eyes and tears, which impacted his ability to see clearly.    

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Here, VA eye clinic notes dated in May 2011, August 2011, and February 2012 assessed senile cataracts in both eyes, visual field fluctuations, and subnormal vision in both eyes.  His uncorrected visual acuity was recorded as 20/25- in the right eye and as 20/30 in the left eye.  There were documented complaints of blurred vision.  Thus, the evidence clearly reveals current bilateral eye disabilities for the Veteran as assessed by VA eye physicians.  Thus, the first element of service connection is met.  

The Board finds that the second element of service connection, an in-service event or injury, is not met.  STRs document no reports or notations of any eye or vision abnormalities.  STRs show that the Veteran never wore glasses or contacts.  A November 1985 in-service eye examination documented that uncorrected distant vision in both eyes was noted to be 20/20.  A September 1988 in-service eye examination recorded 20/20 uncorrected distant and near vision in both eyes.  A March 1991 in-service eye examination recorded 20/20 uncorrected distant vision in the right eye and 20/30 in the left eye.  A March 1994 National Guard eye examination reflected 20/20 uncorrected distant vision in both eyes, 20/20 uncorrected near vision in the right eye, and 20/25 uncorrected near vision in the left eye.  Finally, a March 1999 National Guard eye examination recorded 20/17 uncorrected distant and near vision in both eyes.  The Veteran also passed the color vison test at that time.  Moreover, at reports of medical history dated in February 1991, March 1991, March 1994, and March 1999, the Veteran denied any eye problems or loss of vision.  Thus, the Veteran's STRs and National Guard records provide no evidence in support of the Veteran's assertion of onset of eye or vision problems or an eye injury during service.  

Regarding the third element, or nexus, the Board acknowledges the Veteran's lay assertions that he injured his eyes in service and has had symptoms since that time.  He is certainly competent to attest to an injury and observable symptomatology thereafter.  However, this reported history is not credible or probative.  The Veteran's lay statements are inconsistent with, and at times contradict, other evidence of record.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  As noted above, all of his in-service and National Guard eye examinations do not reveal any eye or vision disorder clinically assessed by military medical personnel.  Nothing abnormal was noted about the Veteran's vision.  Additionally, there was actually affirmative evidence showing that he did not have any eye and/or vision disorder during his active service and National Guard service.  Second, post-service, the Veteran initially denied any vision changes according to an April 2008 VA treatment records.  He did not report any symptoms for his eyes until 2011.  These VA and STR and National Guard records contradict the Veteran's lay assertions regarding the occurrence of 1991 or 1999 eye injuries with ongoing vision problems thereafter.  Thus, the issues of interest and bias are raised, as the Veteran only reported his vision problems upon filing a claim for VA compensation in February 2010.  See Cartright, 2 Vet. App. at 25.  Only then did VA treatment records dated in 2011 begin noting complaints of blurred vision.  

Post-service, with regard to a nexus, there is no probative medical evidence of record linking his current eye diagnoses with any alleged injuries from his period of military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  The February 2012 VA eye clinic note indicated that the Veteran's visual field defect was of "uncertain etiology."  It was noted that the Veteran's 2005 stroke (subdural hematoma of the right hemisphere) was causing at least part of the defect.  There is no mention of any of his alleged in-service and/or National Guard injuries.  

With regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is competent to report purported vision problems during and after service, although the Board has already found these assertions not credible.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09.  Additionally, he is not competent to relate a current eye disorder to service as such a relationship is not a condition readily observable by the senses, and is distinguishable from such conditions as tinnitus, varicose veins, and flat feet.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Moreover, the medical evidence of record does not demonstrate that any eye or vision problems began during or are causally related to active duty or National Guard service.  

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for an eye and/or vision disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

      D.  Residuals of Alleged Head Injury

The Veteran contends that during his service in the National Guard, sometime in the late 1990s, he was involved in an accident during ACDUTRA when an M-1 tank hit a ditch.  At that moment, the Veteran says he sustained a significant head injury with a bruise and loss of consciousness.  He adds that he did not receive treatment for the injury at that time, and no report was filed for the incident because the Veteran was not licensed to be in the tank.  A short time after this injury, the Veteran indicates that he began to experience headaches and seizures.  Post-service, by 2005, the in-service bruise on his head ruptured to the point he had a subdural hematoma, according to the Veteran.  See February 2010 claim; February 2010 and January 2011 Veteran's statements.  

Once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (emphasis added).

Definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir. 1971).  Credibility has been termed as "the quality or power of inspiring belief."  Webster's Third New International Dictionary (1966).  "Credibility involves more than demeanor.  It apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Carbo v. United States, 314 F.2d 718, 749 (9th Cir. 1963).

That is, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for residuals of an alleged head injury, to include seizures and headaches.  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Here, VA treatment records dated from 2008 to 2012 document treatment for persistent headaches and seizures.  He is currently on prescribed seizure medication - Keppra.  Thus, the evidence clearly reveals current headache and seizures disabilities for the Veteran as assessed by VA physicians.  The first element of service connection is met.  

Regarding the second element of service connection, STRs and National Guard records are negative for any documentation regarding an in-service head injury from a tank accident.  The Veteran also affirmatively denied headaches and seizures according to numerous in-service reports of medical history.  Although the Veteran admits he did not seek treatment for this injury, the Board finds that claim to be incredible given that he says he sustained a loss of consciousness during the incident and a significant head bruise.  When a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported.  See Buczynski v. Shinseki, 24 Vet. App. 221, 226-27 (2011).  The Board finds that a head injury with a bruise and loss of consciousness during a tank exercise is not something that ordinarily would simply be ignored by or not reported to military medical personnel.  Accordingly, the Board finds the Veteran's lay assertions regarding an in-service head injury during a tank exercise are not credible; thus, they assertions are not probative.  See Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  

In addition, the Veteran has been inconsistent in describing the timeframe of the alleged tank incident and head injury.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (noting that the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  In this regard, he has variously stated that the injury occurred during National Guard training in 1997 (January 2011 Veteran's statement); 1999 (February 2010 claim, February 2010 Veteran's statement); 2003 (December 2009 VA neurology consult and April 2012 VA neurology note); 2004 (VA treatment records dated in September 2009 and November 2009).  The Board emphasizes that the Veteran was no longer in the National Guard in 2003 and 2004, as his SPRs confirm he was discharged from the National Guard in February 2001.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (providing that despite the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Post-service, there is no evidence or allegation of epilepsies within one year of separation from service in 1991.  The presumption of in-service incurrence for chronic diseases is thus not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, post-service, with regard to a nexus, the probative medical evidence of record does not link his current seizures and headaches with an alleged tank accident injury during his National Guard service.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a), (d).  In fact, VA and private hospital records repeatedly note that his headaches and seizures began in 2005 after his hospitalization for a right subdural hematoma.  Thus, they point towards an intercurrent cause for his headaches and seizures.  Specifically, private Good Samaritan Hospital records dated in October 2005 show the Veteran underwent cranial bur hole with drainage catheter surgery for his right subdural hematoma.  He had an epidural bleed and a blood clot was drained.  The Veteran had been found unconscious in his garage with amphetamines in his system.  He was also seen previously in 1999 for withdrawal seizures from alcohol abuse according to Good Samaritan records.  A March 2008 VA treatment record mentioned headaches after a 2006 fall - likely pertaining to the 2005 hospitalization.  VA TBI consults in December 2009 and January 2012 document seizures after the 2005 hospitalization, which had worsened over time.  An April 2012 VA neurology note commented there were post-traumatic seizures since 2009.  A March 2012 VA treatment record remarked it was unclear if the seizures were due to physical trauma to the brain or excessive aspirin use for his headaches.  Further, December 2010 and December 2011 VA treatment notes indicated that his headaches began at the time of his 2005 surgery for a blood clot.  No medical professional of record has stated that the Veteran's current headaches and seizures are the result of an alleged injury to the head during National Guard service in the 1990s. 

The Board also finds it significant that the October 2005 Good Samaritan Hospital records, which are dated prior to the Veteran's claim for VA compensation, do not mention of a history of a head injury during National Guard service in the 1990s.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Veteran did not assert to Good Samaritan doctors that he had an earlier bruise on his head from the National Guard that finally ruptured in 2005.  He only made this assertion in the context of his VA compensation claim.  The Board thus finds the Veteran's assertions regarding an in-service head injury, residuals thereof, and a nexus to be not credible and of no probative value in this regard.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for residuals of an alleged in-service head injury.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for right ear hearing loss is denied. 

Service connection for left ear hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for an eye and/or vision disorder is denied.   

Service connection for residuals of an alleged in-service head injury, to include headaches and seizures, is denied. 


REMAND

For the cervical spine and/or bilateral shoulder issue, remand is required for a VA examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, a January 2012 VA TBI consult and the January 2012 VA examination reveal objective evidence of pain and tenderness of the muscles between the shoulder blades.  The Veteran describes the pain as neck pain.  The Veteran has presented competent and credible testimony regarding his strenuous in-service duties as an infantryman (50 to 60 parachute jumps), and neck pain beginning after his numerous jumps.  He is already service-connected for a lumbar spine disorder related to his credible in-service history of parachute jumps.  In addition, a November 1986 service treatment record that was not discussed by the previous January 2012 VA examiner revealed a diagnosis of a trapezius muscle strain and neck stiffness after a parachute jump in November 1986.  The relevance of this record should be reassessed.  Accordingly, the Veteran should be scheduled for a new VA examination and opinion to determine the likely etiology of any current cervical spine and/or bilateral shoulder disorder, on a direct basis.  

Accordingly, the issue is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current cervical spine and/or bilateral shoulder disorder.  Access to the paper claims file, the Virtual VA, and the VBMS electronic claims file must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests.  X-rays should be performed if deemed necessary.  The Veteran must be interviewed.  The examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions:

(a) Upon clinical examination, does the Veteran have current disorders of the cervical spine or bilateral shoulders?  Please specifically identify all diagnoses, including the muscles, not only the joints.   

(b) For each diagnosed cervical spine or bilateral shoulder disorder, is it at least as likely as not (i.e., 50 percent or more probable) that such disorder began during service or is otherwise causally related to the Veteran's active duty service from November 1985 to November 1988 or his periods of ACDUTRA and INACDUTRA from 1988 to 1991 and from 1994 to 2001?  In rendering this opinion, the examiner must address the following:
  
(1) the Veteran's in-service duties as part of his military occupational specialty (MOS) as an infantryman/airborne paratrooper which required physical training to include approximately 50-60 parachute jumps; (2) a November 1986 service treatment record in which the Veteran reported neck pain and stiffness after a parachute jump - a trapezius muscle strain was diagnosed and the Veteran was prescribed pain medication; (3) the remainder of STRs and National Guard records in the 1980s and 1990s showing no neck or shoulder complaints; (4) the January 2012 VA spine examination which found muscle pain between the shoulder blades and mentioned that with trauma to the joints symptoms may not develop until years later (5) and the January 2012 VA TBI consult on Virtual VA which documented complaints of neck and upper back pain with objective tenderness to the cervical paraspinals and neck muscles.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the consider all of the evidence of record and readjudicate the cervical spine / bilateral shoulder issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


